DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2020-05-14. Claims 1-20 are pending. Claims 1, 11, 16 is/are independent.

Allowable Subject Matter
Claim(s) 1-2, 4-20 would be allowable if the rejection(s) for double patenting set forth in this Office action were overcome.
Claim(s) 3 would be allowable if the rejection(s) for double patenting set forth in this Office action were overcome and the other objections set forth in this Office action were overcome.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2018-08-01, 2018-08-01, and 2019-08-27 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.  Examiner notes that certain documents listed were not considered because no copy was provided; to comply with MPEP 609.04(a)(II) and 37 C.F.R. 1.98(a)(2)(iv), copies must be provided, with certain limited exceptions.

Claim Objections
Claim(s) 3 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claim 3:
Amend the claim to read, in part, as follows "the method further comprises receiving a specification from the particular member which of the first mechanism or the second mechanism to use to sign on to the service; and the particular member signs on to the service using the specified mechanism. "

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Claim(s) 11, 11, 16 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claim(s) of U.S. Patent 9553868.   Dependent claims 2-10, 12-15, 17-20 are objected to based on their respective dependence from the rejected claims.

16/051167 (Instant Application)
U.S. Patent 9553868 (App 14/716759)
###1. A computer-implemented method comprising: providing, by a service, a first mechanism by which users of the service may sign on to the service using native authentication of the service; providing, by the service, a second mechanism by which users of the service may sign on to the service using a third-party single-sign-on provider; enabling an administrator of each team of a plurality of teams to access and use a tool to specify which sign-on options, of a plurality of sign-on options made available by the service, are assigned to members of the team to which the administrator belongs; wherein the plurality of sign-on options include at least: a first sign-on option in which either the first mechanism or the second mechanism may be used, and a second sign-on option in which only the second mechanism may be used; wherein the plurality of teams includes a particular team with a particular member; upon 

Patented claim 6 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

###1. A method comprising: providing, by a service, a first mechanism by which users of the service may sign on to the service using native authentication of the service; providing, by the service, a second mechanism by which users of the service may sign on to the service using a third-party single-sign-on provider; storing, at the service, data that identifies a plurality of teams; storing, at the service, data that identifies at least one administrator of each of the plurality of teams; enabling an administrator of each team of the plurality of teams to access and use a tool to specify which sign-on options, of a plurality of sign-on options made available by the service, are assigned to members of the team to which the administrator belongs; wherein the plurality of sign-on options includes at least a particular sign-on option in which both the first mechanism and the second mechanism may be used; and wherein the method is performed by one or more computing devices.

###6. The method of claim 1, wherein an administrator of a particular team of the plurality of teams uses the tool to specify that the particular sign-on option is assigned to a particular member of the particular team, wherein the plurality of sign-on options includes a 



Patented claim 16 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

###11. One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of a method comprising the steps of: providing, by a service, a first mechanism by which users of the service may sign on to the service using native authentication of the service; providing, by the service, a second mechanism by which users of the service may sign on to the service using a third-party single-sign-on provider; storing, at the service, data that identifies a plurality of teams; storing, at the service, data that identifies at least one administrator of each of the plurality of teams; enabling an administrator of each team of the plurality of teams to access and use a tool to specify which sign-on options, of a plurality of sign-on options made available by the service, are assigned to members of the team to which the administrator belongs; wherein the plurality of sign-on options includes at least a particular sign-on option in which both the first mechanism and the second mechanism may be used; and wherein the method is performed by one or more computing devices.

###16. The one or more non-transitory storage media of claim 11, wherein an administrator of a particular team of the plurality of teams uses the tool to specify that the particular sign-on option is assigned to a particular member of the particular team, wherein the plurality of sign-on options includes a second sign-on option in which only the second mechanism may be used, and wherein the method further comprises: while the particular sign-on option is assigned to the particular 



Patented claim 16 (reproduced herein for convenience) discloses all of the limitations of the instant claim.  While claim 16 is directed to a APPARATUS, it nonetheless discloses a computer readable storage medium.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9203829 to Levine et al. (hereinafter "Levine '829") discloses a system that provides authentication options including local and via an identity provider to users and that can determine which option is suited to a particular user based on the user name, and that fails over to a local option when an identity provider option is unsuccessful.  [Levine '829 col. 13 l. 4-14, Figs. 7-8].  However, Levine '829 does not disclose storing for a particular user an assignment made by an administrator using a tool that the particular user must use a predetermined authentication option.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494